

Execution Version






FIRST AMENDMENT
TO
CREDIT AGREEMENT
DATED AS OF AUGUST 27, 2018
AMONG
OASIS MIDSTREAM PARTNERS LP,
AS PARENT,
OMP OPERATING LLC,
AS BORROWER,
THE GUARANTORS,
WELLS FARGO BANK, N.A.,
AS ADMINISTRATIVE AGENT AND ISSUING BANK,
AND
THE LENDERS PARTY HERETO





















--------------------------------------------------------------------------------






FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated as of
August 27, 2018, is among OASIS MIDSTREAM PARTNERS LP, a Delaware limited
partnership (the “Parent”); OMP OPERATING LLC, a Delaware limited liability
company (the “Borrower”); the other Guarantors listed on the signature pages
hereto; each of the Lenders party hereto; and WELLS FARGO BANK, N.A.
(individually, “Wells Fargo Bank”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as the issuing bank (in such capacity, the “Issuing
Bank”).
R E C I T A L S:
A.The Parent, the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders are parties to that certain Credit Agreement dated as of September 25,
2017 (the “Credit Agreement”), pursuant to which the Lenders have made certain
extensions of credit available to and on behalf of the Borrower.
B.    The Parent, the Borrower, the other Guarantors, the Administrative Agent,
the Issuing Bank and the Lenders party hereto desire to amend certain provisions
of the Credit Agreement as set forth herein effective as of the First Amendment
Effective Date (as defined below), including providing for an increase in the
aggregate amount of the Commitments to $250,000,000 on the First Amendment
Effective Date, subject to the terms and conditions hereof.
C.    Furthermore, the Parent, the Borrower, the other Guarantors, the
Administrative Agent, the Issuing Bank and the Lenders party hereto desire to
provide for an additional increase in the aggregate Commitments to $400,000,000
from $250,000,000 upon consummation of the Specified Dropdown Transaction (as
defined below) and subject to the other conditions precedent to such increase in
the Commitments set forth in this First Amendment.
D.    The Borrower has requested that Capital One, National Association, ING
Capital LLC, BOKF, NA dba Bank of Texas, Branch Bank & Trust, Iberia Bank and
Regions Bank (each, a “New Lender” and, collectively, the “New Lenders”), become
Lenders under the Credit Agreement with a Commitment in the amount as shown on
Annex I to the Credit Agreement (as amended hereby).
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment. Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this First
Amendment, and subject to the





--------------------------------------------------------------------------------





conditions precedent contained in Section 3 hereof, the Credit Agreement shall
be amended effective as of the date hereof in the manner provided in this
Section 2.
2.1    Amendments to Section 1.02 (Certain Defined Terms).
(a)    The following definitions contained in Section 1.02 of the Credit
Agreement are hereby amended and restated as follows:
“Agreement” means this Credit Agreement, as amended by the First Amendment, and
as the same may from time to time be further amended, modified, supplemented or
restated.
“Annualized EBITDA” means (a) for the purposes of calculating the financial
ratios set forth in Section 9.01 for any Rolling Period ending on or prior to
June 30, 2018, the sum of (i) EBITDA for such Rolling Period (without giving
effect to any Material Project Add-Back added to Consolidated Net Income in the
calculation of EBITDA) multiplied by the factor for such Rolling Period set
forth in the grid below, plus (ii) any Material Project Add-Back for such
Rolling Period:
Rolling Period Ending
Factor
December 31, 2017
4
March 31, 2018
2
June 30, 2018
4/3



and (b) for the purposes of calculating the financial ratios set forth in
Section 9.01 for any Rolling Period ending after consummation of the Specified
Dropdown Transaction but on or prior to the last day of the third fiscal quarter
ending after the consummation of the Specified Dropdown Transaction, the sum of
(i) EBITDA for such Rolling Period (without giving effect to any Material
Project Add-Back added to Consolidated Net Income in the calculation of EBITDA)
multiplied by (1) four in the case of the fiscal quarter in which the Specified
Dropdown Transaction is consummated, (2) two in the case of the first full
fiscal quarter ending after the fiscal quarter in which the Specified Dropdown
Transaction is consummated and (3) 4/3 in the case of the second full fiscal
quarter ending after the fiscal quarter in which the Specified Dropdown
Transaction is consummated, plus (ii) any Material Project Add-Back for such
Rolling Period.
“Annualized Interest Expense” means (a) for the purposes of calculating the
financial ratio set forth in Section 9.01(c) for any Rolling Period ending on or
prior to June 30, 2018, Consolidated Interest Expense


2

--------------------------------------------------------------------------------





for such Rolling Period multiplied by the factor for such Rolling Period set
forth in the grid below:
Rolling Period Ending
Factor
December 31, 2017
4
March 31, 2018
2
June 30, 2018
4/3



and (b) for purposes of calculating the financial ratio set forth in Section
9.01(c) for any Rolling Period ending after consummation of the Specified
Dropdown Transaction but on or prior to the last day of the third fiscal quarter
ending after the consummation of the Specified Dropdown Transaction,
Consolidated Interest Expense for such Rolling Period multiplied by (i) four in
the case of the fiscal quarter in which the Specified Dropdown Transaction is
consummated, (ii) two in the case of the first full fiscal quarter ending after
the fiscal quarter in which the Specified Dropdown Transaction is consummated
and (ii) 4/3 in the case of the second full fiscal quarter ending after the
fiscal quarter in which the Specified Dropdown Transaction is consummated.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The initial amount of each Lender’s Commitment is set forth on
Part A of Annex I hereto (and following the occurrence of the Scheduled Dropdown
Increase, on Part B of Annex I hereto), in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment or in the
Additional Lender Certificate pursuant to which any Additional Lender shall have
provided any additional Commitment, as applicable. The aggregate amount of the
Lenders’ Commitments on the First Amendment Effective Date is $250,000,000.
“Consolidated Interest Coverage Ratio” means, as of any date of calculation, the
ratio of (a) EBITDA (or, in the case of the Rolling Periods ending on December
31, 2017, March 31, 2018 and June 30, 2018 and the Rolling Periods ending after
consummation of the Specified Dropdown Transaction but on or prior to the last
day of the third fiscal quarter ending after the consummation of the Specified
Dropdown Transaction, Annualized EBITDA) to (b) Consolidated Interest Expense
(or, in the case of the Rolling


3

--------------------------------------------------------------------------------





Periods ending on December 31, 2017, March 31, 2018 and June 30, 2018,
Annualized Interest Expense), in each case for the Rolling Period ending on such
date.
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
calculation, the ratio of (a) Consolidated Senior Secured Funded Debt as of such
date to (b) EBITDA (or Annualized EBITDA, in the case of the Rolling Periods
ending on December 31, 2017, March 31, 2018 and June 30, 2018, and the Rolling
Periods ending after consummation of the Specified Dropdown Transaction but on
or prior to the last day of the third fiscal quarter ending after the
consummation of the Specified Dropdown Transaction) for the Rolling Period
ending on such date.
“Consolidated Total Leverage Ratio” means, as of any date of calculation, the
ratio of (a) Total Debt as of such date to (b) EBITDA (or Annualized EBITDA, in
the case of the Rolling Periods ending on December 31, 2017, March 31, 2018 and
June 30, 2018, and the Rolling Periods ending after consummation of the
Specified Dropdown Transaction but on or prior to the last day of the third
fiscal quarter ending after the consummation of the Specified Dropdown
Transaction) for the Rolling Period ending on such date.
“Rolling Period” means (a) for the fiscal quarters ending on December 31, 2017,
March 31, 2018 and June 30, 2018, the period commencing on September 1, 2017 and
ending on the last day of such applicable fiscal quarter and (b) for the fiscal
quarter ending on September 30, 2018, and for each fiscal quarter thereafter,
the period of four (4) consecutive fiscal quarters ending on the last day of
such applicable fiscal quarter; provided that commencing with the fiscal quarter
in which the Specified Dropdown Transaction is consummated, “Rolling Period”
shall mean (x) for the first three fiscal quarters ending after the consummation
of the Specified Dropdown Transaction, the period commencing on the first day of
the fiscal quarter in which the Specified Dropdown Transaction is consummated
and ending on the last day of such applicable fiscal quarter and (y) for the
fourth fiscal quarter ending after the consummation of the Specified Dropdown
Transaction and each fiscal quarter thereafter, the period of four (4)
consecutive fiscal quarters ending on the last day of such applicable fiscal
quarter.
(b)    The following definitions are hereby added to Section 1.02 of the Credit
Agreement where alphabetically appropriate to read as follows:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


4

--------------------------------------------------------------------------------





“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of August 27, 2018 among the Parent, the Borrower, the other Guarantors, the
Administrative Agent, the Issuing Bank and the Lenders party thereto.
“First Amendment Effective Date” means August 27, 2018.
“First Amendment Fee Letter” has the meaning set forth in the First Amendment.
“Specified Dropdown Transaction” means an acquisition by the Credit Parties of
additional Equity Interests in one or more of the DevCos for which the Borrower
has delivered projections in form and substance acceptable to the Administrative
Agent demonstrating that the additional EBITDA for the fiscal year ending
December 31, 2019, attributable to the additional Equity Interests acquired
pursuant to such transaction is greater than or equal to the amount set forth in
the row captioned “Specified Dropdown” in the OMP Lender Presentation dated as
of July 31, 2018 and posted to SyndTrak on such date (such presentation, the
“OMP Lender Presentation”).
“Scheduled Dropdown Increase” has the meaning set forth in Section 2.06(d)(i).
2.2    Amendment to Section 2.06(c)(ii)(A). Section 2.06(c)(ii)(A) of the Credit
Agreement is hereby amended and restated to read as follows:
(A)    such increase shall not be less than $25,000,000 unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the aggregate Commitments would exceed (1)
$400,000,000 to the extent that such increase occurs prior to the Scheduled
Dropdown Increase and (2) $600,000,000 to the extent that such increase occurs
on or after the Scheduled Dropdown Increase;
2.3    Amendments to Section 2.06. Section 2.06 of the Credit Agreement is
hereby amended by adding the below as the new Section 2.06(d):
(d)    Increase in Commitments for Specified Dropdown Transaction.
(i)    Subject to the conditions set forth in Section 2.06(d)(ii) on or prior to
December 31, 2018, the Commitments shall be increased so that the Commitment of
each Lender shall be equal to the amount set forth next to such Lender’s name on
Part B of Annex I (such increase in the Commitments, the “Scheduled Dropdown
Increase”).
(ii)    The increase in the Commitments set forth in clause (i) above shall be
subject to the following conditions:


5

--------------------------------------------------------------------------------





(A)    the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying: (1) that concurrently with the
effectiveness of the Scheduled Dropdown Increase and any Borrowings to be made
on the date of the Scheduled Dropdown Increase, the Specified Dropdown
Transaction shall be consummated, (2) as to the final purchase price being paid
by the Credit Parties as consideration for the Specified Dropdown Transaction,
and (3) that attached to such certificate are true and correct copies of the
purchase agreement and any related documentation executed by the Credit Parties
in connection with the Specified Dropdown Transaction;
(B)    at the time of the Scheduled Dropdown Increase, no Default or Event of
Default shall have occurred and be continuing and after giving pro forma effect
to the Scheduled Dropdown Increase (including any Borrowings made in connection
with the consummation of the Specified Dropdown Transaction), the Borrower is in
pro forma compliance with the covenants set forth in Section 9.01;
(C)    the Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the effective date of the Scheduled Dropdown
Increase including, without limitation, the any fees described in the First
Amendment Fee Letter;
(D)    the Administrative Agent shall have received duly executed Notes payable
to each Lender that has requested a Note on or prior to the effective date of
the Scheduled Dropdown Increase in a principal amount equal to its Commitment
after giving effect to the Scheduled Dropdown Increase;
(E)    the Administrative Agent shall have received any necessary or reasonably
requested amendments or supplements to the Security Instruments encumbering the
assets acquired pursuant to the Specified Dropdown Transaction;
(F)    the Administrative Agent shall have received evidence reasonably
satisfactory to it that the additional EBITDA for the fiscal year ending
December 31, 2019, attributable to the additional Equity Interest acquired
pursuant to the Specified Dropdown Transaction is equal to or greater than the
amount set forth in the row captioned “Specified Dropdown” in the OMP Lender
Presentation;
(G)    the representations and warranties of the Parent, the Borrower, the
Restricted Subsidiaries and the DevCos set forth in this Agreement and in the
other Loan Documents shall be true and correct in all material respects (or, if
already qualified by materiality, Material Adverse Effect or a similar
qualification, true and correct in all respects) on and as of the date of the
Scheduled Dropdown Increase, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of the Scheduled Dropdown Increase, such representations and warranties
shall continue to be true and correct as of such specified earlier date; and
(H)    at the time of and immediately after giving effect to the Scheduled
Dropdown Increase, no event, development or circumstance has occurred or shall
then exist that has resulted in, or could reasonably be expected to have, a
Material Adverse Effect.


6

--------------------------------------------------------------------------------





The Administrative Agent shall notify the Borrower and the Lenders of the
effective date of the Scheduled Dropdown Increase, and such notice shall be
conclusive and binding. To the extent that the foregoing conditions contained in
this Section 2.06(d)(ii) are not satisfied (or waived pursuant to Section 12.02)
on or prior to 2:00 p.m., New York City time, on December 31, 2018, the
obligation to increase the Commitments pursuant to this Section 2.06(d) pursuant
to the Scheduled Dropdown Increase shall immediately terminate without any
further action by the Administrative Agent or the Lenders.
2.4    Amendment to Article VII. Article VII of the Credit Agreement is hereby
amended by adding the following at the end thereof as the new Section 7.29.
Section 7.29     Beneficial Ownership Certification. As of the First Amendment
Effective Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.
2.5    Amendment to Section 8.01. Section 8.01 of the Credit Agreement is hereby
amended by adding the following immediately after Section 8.01(r) as the new
Section 8.01(s):
KYC and Beneficial Ownership Certification. Promptly following any request
therefor, provide information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the USA PATRIOT Act and the Beneficial Ownership Regulation.
2.6    Replacement of Annex I. Annex I to the Credit Agreement is hereby
replaced in its entirety with Annex I attached hereto and Annex I attached
hereto shall be deemed to be attached as Annex I to the Credit Agreement. After
giving effect to this First Amendment and any Borrowings made on the First
Amendment Effective Date, (a) each Lender (including each New Lender) who holds
Loans in an aggregate amount less than its Applicable Percentage (after giving
effect to this First Amendment) of all Loans shall advance new Loans which shall
be disbursed to the Administrative Agent and used to repay Loans outstanding to
each Lender who holds Loans in an aggregate amount greater than its Applicable
Percentage of all Loans, (b) each Lender’s participation in each Letter of
Credit, if any, shall be automatically adjusted to equal its Applicable
Percentage (after giving effect to this First Amendment), (c) such other
adjustments shall be made as the Administrative Agent shall specify so that the
Revolving Credit Exposure applicable to each Lender equals its Applicable
Percentage (after giving effect to this First Amendment) of the aggregate
Revolving Credit Exposures of all Lenders and (d) upon request by each
applicable Lender, the Borrower shall be required to make any break funding
payments owing to such Lender that are required under Section 5.02 of the Credit
Agreement as a result of the Loans and adjustments described in this Section
2.6. For the avoidance of doubt, the increase in the aggregate Commitments of
the Lenders effected by this First Amendment shall not be deemed to be an
exercise by the Borrower of Section 2.06(c) of the Credit Agreement, and
immediately after giving effect to this First Amendment, the Borrower may
optionally increase the Commitments under Section 2.06(c) of the Credit
Agreement during the remainder of the Availability Period (subject to the
conditions set forth in Section 2.06(c)(ii) of the Credit Agreement) up to the
aggregate amounts set forth in Section 2.06(c)(ii)(A) of the Credit Agreement.


7

--------------------------------------------------------------------------------





Section 3.    Conditions Precedent. This First Amendment shall become effective
as of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “First Amendment
Effective Date”):
3.1    Executed Counterparts of First Amendment. The Administrative Agent shall
have received from the Borrower, each Guarantor and the Lenders constituting the
Majority Lenders (including each Lender that so elects to increase its
Commitments and each New Lender) counterparts (in such number as may be
requested by the Administrative Agent) of this First Amendment signed on behalf
of such Person.
3.2    Notes. The Administrative Agent shall have received duly executed Notes
payable to each Lender (including each New Lender) that has requested a Note on
or prior to the First Amendment Effective Date in a principal amount equal to
its Commitment (as amended hereby) dated as of the First Amendment Effective
Date.
3.3    Secretary’s Certificates and Resolutions. The Administrative Agent shall
have received a certificate of a Responsible Officer of the Parent, the
Borrower, each Guarantor and each DevCo setting forth (a) resolutions of its
board of directors or other appropriate governing body with respect to the
authorization of the Parent, the Borrower, such Guarantor or such DevCo to
execute and deliver this First Amendment and the related Loan Documents to which
it is a party and to enter into the transactions contemplated in those
documents, (a) the officers of the Parent, the Borrower, such Guarantor or such
DevCo  who are authorized to sign the Loan Documents to which the Parent, the
Borrower, such Guarantor or such DevCo is a party and  who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this First Amendment and the Credit
Agreement and the transactions contemplated hereby and thereby, (a) specimen
signatures of such authorized officers, and (a) the articles or certificate of
incorporation and by-laws or other applicable organizational documents of the
Parent, the Borrower, such Guarantor and such DevCo, certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.
3.4    Good Standings. The Administrative Agent shall have received certificates
of the appropriate state agencies with respect to the existence, qualification
and good standing of the Parent, the General Partner, the Borrower, each
Guarantor and each DevCo.
3.5    KYC and Beneficial Ownership.    
(a)    Upon the reasonable request of any Lender prior to the First Amendment
Effective Date, the Borrower shall have provided to such Lender, and such Lender
shall be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act.


8

--------------------------------------------------------------------------------





(b)    To extent that the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, the Borrower shall deliver, to each Lender
that so requests, a Beneficial Ownership Certification in relation to the
Borrower.
3.6    Opinion of Counsel. The Administrative Agent shall have received an
opinion of DLA Piper LLP (US), special counsel to the Credit Parties and the
DevCos, in form and of substance reasonably acceptable to the Administrative
Agent.
3.7    Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the First Amendment Effective Date
including, without limitation, the any fees described in that certain fee
letter, dated as of the date hereof, between the Borrower and the Administrative
Agent (the “First Amendment Fee Letter”).
3.8    No Default. No Default shall have occurred and be continuing as of the
date hereof prior to and after giving effect to the terms of this First
Amendment.
3.9    Further Assurances. The Administrative Agent shall have received such
other documents as the Administrative Agent or its special counsel may
reasonably require.
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 4.    New Lenders. Each New Lender hereby joins in, becomes a party to,
and agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as amended hereby as a Lender thereunder and under each and every
other Loan Document to which any Lender is required to be bound by the Credit
Agreement as amended hereby, to the same extent as if such New Lender were an
original signatory thereto. Each New Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as amended hereby as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto. Each New Lender
represents and warrants that (a) it has full power and authority, and has taken
all action necessary, to execute and deliver this First Amendment, to consummate
the transactions contemplated hereby and to become a party to, and a Lender
under, the Credit Agreement as amended hereby, (b) it has received a copy of the
Credit Agreement and copies of the most recent financial statements delivered
pursuant to Section 8.01 thereof, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this First Amendment and to become a Lender on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c) from and after the First
Amendment Effective Date, it shall be a party to and be bound by the provisions
of the Credit Agreement as amended hereby and the other Loan Documents and have
the rights and obligations of a Lender thereunder.


9

--------------------------------------------------------------------------------





Section 5.    Miscellaneous.
5.1    Confirmation and Effect. The provisions of the Credit Agreement, as
amended by this First Amendment, shall remain in full force and effect following
the effectiveness of this First Amendment. Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.
5.2    No Waiver. Neither the execution by the Administrative Agent or the
Lenders of this First Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of the First Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents. Similarly,
nothing contained in this First Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.
5.3    Ratification and Affirmation; Representations and Warranties. Each Credit
Party hereby (a) acknowledges the terms of this First Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this First Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct in all material respects (or, if already
qualified by materiality, Material Adverse Effect or a similar qualification,
true and correct in all respects), except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (or, if already qualified by materiality, Material Adverse
Effect or a similar qualification, true and correct in all respects) as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
5.4    Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by


10

--------------------------------------------------------------------------------





facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.
5.5    No Oral Agreement. This First Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
5.6    GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
5.7    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this First Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
5.8    Severability. Any provision of this First Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.9    Successors and Assigns. This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
5.10    Loan Document. This First Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02 of the Credit Agreement.
5.11    No Novation. The parties hereto agree that this First Amendment does not
in any way constitute a novation of the existing Credit Agreement, but is an
amendment of the Credit Agreement.
5.12    Exiting Lenders. Subject to receipt of funds necessary to pay off all
principal and accrued but unpaid interest and fees owed to Deutsche Bank AG New
York Branch (the “Exiting Lender”), the Exiting Lender hereby (a) consents to
this First Amendment as required under Section 12.02 of the Credit Agreement and
(a) acknowledges and agrees to Section 2.6 of this First Amendment. Each of the
parties hereto hereby agrees and confirms that after giving effect to Section
2.6 of this First Amendment, the Exiting Lender’s Commitment shall be $0 and the
Exiting Lender’s Applicable Percentage shall be 0.000000000%, its Commitments to
lend and all of its obligations (including in respect of any Letter of Credit or
Swingline Loan) under the Credit Agreement shall be terminated and the Exiting
Lender shall cease to be a Lender for all purposes under the Loan Documents
(other than for the purposes of any terms thereof that expressly survive
expiration or


11

--------------------------------------------------------------------------------





termination of the Loan Documents in accordance with Section 12.05 of the Credit
Agreement, which terms shall continue for the benefit of the Exiting Lender in
accordance with such 12.05).


[Signatures Begin Next Page]




12

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.
BORROWER:    OMP OPERATING LLC


By:  /s/ Richard Robuck                         
Name:    Richard Robuck
Title: Senior Vice President and Chief
Financial Officer


GUARANTORS:    OASIS MIDSTREAM PARTNERS LP


By:  /s/ Richard Robuck                         
Name:    Richard Robuck
Title: Senior Vice President and Chief
Financial Officer




BIGHORN DEVCO LLC


By:  /s/ Richard Robuck                         
Name:    Richard Robuck
Title: Senior Vice President and Chief
Financial Officer








Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











ADMINISTRATIVE AGENT,
ISSUING BANK AND LENDER:
WELLS FARGO BANK, N.A.,

as Administrative Agent, Issuing Bank and as a Lender




By:    /s/ Andrew Ostrov    
Name:    Andrew Ostrov
Title:    Director




Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











LENDERS:
CITIBANK, N.A., as a Lender





By:    /s/ Cliff Vaz    
Name:    Cliff Vaz    
Title:    Vice President    




Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A.,
as a Lender




By:    /s/ Anson Williams    
Name:    Anson Williams
Title:    Authorized Officer




Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------












LENDERS:
ROYAL BANK OF CANADA, as a Lender





By:    /s/ Jay T. Sartain    
Name:    Jay T. Sartain
Title:    Authorized Signatory


Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender




By:    /s/ Trudy Nelson    
Name:    Trudy Nelson
Title:    Authorized Signatory


By:    /s/ Megan Larson    
Name:    Megan Larson
Title:    Authorized Signatory








Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------












CAPITAL ONE, NATIONAL ASSOCIATION, as a New Lender




By:    /s/ Nancy Mak    
Name:    Nancy Mak
Title:    Sr. Vice President


Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











COMPASS BANK, as a Lender




By:    /s/ Mark H. Wolf    
Name:    Mark H. Wolf
Title:    Senior Vice President




Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











CITIZENS BANK, N.A., as a Lender




By:    /s/ Scott Donaldson    
Name:    Scott Donaldson
Title:    Senior Vice President




Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











ING CAPITAL LLC, as a New Lender




By:    /s/ Hans Brekmans    
Name:    Hans Brekmans
Title:    Director


By:    /s/ Tanja van der Woude    
Name:    Tanja van der Woude
Title:    Director






Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------












U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    /s/ John C. Lozano    
Name:    John C. Lozano
Title:    Senior Vice President












Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------













BOKF, NA dba BANK OF TEXAS,
as a New Lender




By:    /s/ Mari Salazar    
Name:    Mari Salazar
Title:    Senior Vice President








Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











BRANCH BANK & TRUST, as a New Lender




By:    /s/ Kelly Graham    
Name:    Kelly Graham
Title:    Vice President








Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











COMERICA BANK, as a Lender




By:    /s/ William B. Robinson    
Name:    William B. Robinson
Title:    Senior Vice President










Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------













CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By:    /s/ Nupur Kumar    
Name:    Nupur Kumar
Title:    Authorized Signatory


By:    /s/ Christopher Zybrick    
Name:    Christopher Zybrick
Title:    Authorized Signatory








Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











GOLDMAN SACHS BANK USA, as a Lender




By:    /s/ Annie Carr    
Name:    Annie Carr
Title:    Authorized Signatory






Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------












IBERIA BANK, as a New Lender




By:    /s/ Stacy Goldstein    
Name:    Stacy Goldstein
Title:    Senior Vice President




Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











MORGAN STANLEY BANK, N.A., as a Lender




By:    /s/ Michael King    
Name:    Michael King
Title:    Authorized Signatory






Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











REGIONS BANK,
as a New Lender




By:    /s/ Iris Zhang    
Name:    Iris Zhang
Title:    Director






Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------











ZB, N.A. dba AMEGY BANK, as a Lender




By:    /s/ John Moffitt    
Name:    John Moffitt
Title:    Vice President




Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------













Deutsche Bank AG New York Branch, as an Exiting Lender




By:    /s/ Alicia Schug    
Name:    Alicia Schug
Title:    Vice President


Deutsche Bank AG New York Branch, as an Exiting Lender




By:    /s/ Marguerite Sutton    
Name:    Marguerite Sutton
Title:    Vice President














Signature Page to First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------












ACKNOWLEDGEMENT AND RATIFICATION: Each DevCo hereby (a) acknowledges the terms
of this First Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document (including each
DevCo Guaranty) to which it is a party and agrees that each Loan Document
(including each DevCo Guaranty) to which it is a party remains in full force and
effect as expressly amended hereby and (c) represents and warrants to the
Lenders that as of the date hereof, after giving effect to the terms of this
First Amendment: (i) all of the representations and warranties contained in each
Loan Document (including each DevCo Guaranty) to which it is a party are true
and correct in all material respects (or, if already qualified by materiality,
Material Adverse Effect or a similar qualification, true and correct in all
respects), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects (or,
if already qualified by materiality, Material Adverse Effect or a similar
qualification, true and correct in all respects) as of such specified earlier
date, (ii) no Default or Event of Default has occurred and is continuing and
(iii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


ACKNOWLEDGED AND RATIFIED:


BEARTOOTH DEVCO LLC


By:  /s/ Richard Robuck                             
Name:    Richard Robuck
Title: Senior Vice President and Chief
Financial Officer




BOBCAT DEVCO LLC


By:  /s/ Richard Robuck                         
Name:    Richard Robuck
Title: Senior Vice President and Chief
Financial Officer




Acknowledgement and Ratification of First Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------










ANNEX I
LIST OF COMMITMENTS


Part A – First Amendment Effective Date Commitments


Name of Lender
Applicable Percentage
Commitments
Wells Fargo Bank, N.A.
11.275000000%
$28,187,500.00
Citibank, N.A.
10.168750000%
$25,421,875.00
JPMorgan Chase Bank, N.A.
10.168750000%
$25,421,875.00
Royal Bank of Canada
9.418750000%
$23,546,875.00
Canadian Imperial Bank of Commerce, New York Branch
5.992187500%
$14,980,468.75
Capital One, National Association
2.242187500%
$5,605,468.75
Compass Bank
5.992187500%
$14,980,468.75
Citizens Bank, N.A.
5.992187500%
$14,980,468.75
ING Capital LLC
2.242187500%
$5,605,468.75
U.S. Bank National Association
5.992187500%
$14,980,468.75
BOKF, NA dba Bank of Texas
1.640625000%
$4,101,562.50
Branch Bank & Trust
1.640625000%
$4,101,562.50
Comerica Bank
5.390625000%
$13,476,562.50
Credit Suisse AG, Cayman Islands Branch
4.640625000%
$11,601,562.50
Goldman Sachs Bank USA
4.640625000%
$11,601,562.50
Iberia Bank
1.640625000%
$4,101,562.50
Morgan Stanley Bank, N.A.
4.640625000%
$11,601,562.50
Regions Bank
1.640625000%
$4,101,562.50
ZB, N.A. dba Amegy Bank
4.640625000%
$11,601,562.50
         TOTAL
100.000000000%
$250,000,000.00













 

--------------------------------------------------------------------------------













Part B – Scheduled Dropdown Commitments


Name of Lender
Applicable Percentage
Commitments
Wells Fargo Bank, N.A.
10.000000000%
$40,000,000.00
Citibank, N.A.
8.500000000%
$34,000,000.00
JPMorgan Chase Bank, N.A.
8.500000000%
$34,000,000.00
Royal Bank of Canada
8.500000000%
$34,000,000.00
Canadian Imperial Bank of Commerce, New York Branch
5.125000000%
$20,500,000.00
Capital One, National Association
5.125000000%
$20,500,000.00
Compass Bank
5.125000000%
$20,500,000.00
Citizens Bank, N.A.
5.125000000%
$20,500,000.00
ING Capital LLC
5.125000000%
$20,500,000.00
U.S. Bank National Association
5.125000000%
$20,500,000.00
BOKF, NA dba Bank of Texas
3.750000000%
$15,000,000.00
Branch Bank & Trust
3.750000000%
$15,000,000.00
Comerica Bank
3.750000000%
$15,000,000.00
Credit Suisse AG, Cayman Islands Branch
3.750000000%
$15,000,000.00
Goldman Sachs Bank USA
3.750000000%
$15,000,000.00
Iberia Bank
3.750000000%
$15,000,000.00
Morgan Stanley Bank, N.A.
3.750000000%
$15,000,000.00
Regions Bank
3.750000000%
$15,000,000.00
ZB, N.A. dba Amegy Bank
3.750000000%
$15,000,000.00
         TOTAL
100.000000000%
$400,000,000.00





 